EXHIBIT 10.ax

 

2005 EXECUTIVE BONUS PLAN OF C. R. BARD, INC.

 

C. R. Bard, Inc. hereby amends and restates the C. R. Bard, Inc. (Amended and
Restated) 1994 Executive Bonus Plan as set forth herein as the 2005 Executive
Bonus Plan of C. R. Bard, Inc. (the “Plan”) to provide for incentive
compensation to designated employees. The Corporation’s objectives in
maintaining the Plan are to (i) attract, retain and motivate the executives
required to manage the Corporation; and (ii) promote the achievement of rigorous
but realistic financial goals and encourage intensive fact-based business
planning.

 

SECTION 1.    DEFINITIONS.

 

As used in the Plan, the following terms have the following meanings:

 

1.01    “Award” shall mean the compensation granted to a Participant by the
Committee for a Performance Period pursuant to the Plan.

 

1.02    “Award Payment Date” shall mean the date that an Award shall be paid to
the Participant under the Plan, without regard to any Participant election to
defer receipt of the Award under Section 5.02.

 

1.03    “Beneficiary” shall mean the person (or persons) who are designated by
the Participant to receive benefits payable upon the Participant’s death. Such
designation shall be made by the Participant on a form prescribed by the
Corporation. The Participant may at any time change or revoke such designation
by written notice to the Corporation. If the Participant has no living
designated beneficiary on the date of Participant’s death, then the benefits
otherwise payable to the designated beneficiary under this Plan shall be paid to
the Participant’s estate.

 

1.04    “Board” shall mean the Board of Directors of the Corporation.

 

1.05    “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.06    “Committee” shall mean the Compensation Committee of the Board, or a
subcommittee to which the Compensation Committee delegates its duties.

 

1.07    “Corporation” shall mean C. R. Bard, Inc., a New Jersey corporation.

 

1.08    “Covered Employee” shall mean a Participant who is either a “Covered
Employee” within the meaning of Section 162(m) of the Code or a Participant who
the Committee has identified as a potential Covered Employee within the meaning
of Section 162(m) of the Code.

 

1.09    “Disability” shall mean a physical or mental disability or infirmity,
which at least 26 weeks after its commencement, is determined to be total and
permanent by a physician selected by the Corporation or its insurers and
acceptable to the Participant or the Participant’s legal representative (such
agreement as to acceptability not be withheld unreasonably).

 

1.10    “Exchange Act or Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provision
and rules thereto.

 

1.11    “Outside Directors” shall have the meaning ascribed to it in
Section 162(m) of the Code and the regulations proposed or adopted thereunder.

 

1.12    “Negative Discretion” shall mean the discretion granted to the Committee
to reduce or eliminate an Award to a Covered Employee.



--------------------------------------------------------------------------------

1.13    “Participant” shall mean the employees of the Corporation who are
identified by the Corporation to be executive officers.

 

1.14    “Performance Criteria” shall mean the stated business criterion or
criteria upon which the Performance Goals for a Performance Period are based as
required pursuant to Treasury Regulation 1.162-27(e)(4)(iii). The Performance
Criteria that will be used to establish such Performance Goal(s) will be based
upon or derived from one or more of the following as designated by the Committee
on a Corporation specific basis, business unit basis or in comparison with peer
group performance: (a) consolidated earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (b) net income;
(c) operating income; (d) earnings per share; (e) return on shareholders’ equity
(also referred to as return on investments); (f) attainment of strategic and
operational initiatives; (g) customer income; (h) economic value-added models;
(i) maintenance or improvement of profit margins; (j) stock price, including,
without limitation, as compared to one or more stock indices; (k) market share;
(l) revenues, sales or net sales; (m) return on assets; (n) book value per
Share; (o) expense management; (p) improvements in capital structure; (q) costs
and (r) cash flow. In addition, to the degree consistent with the Code, the
performance criteria may be calculated without regard to extraordinary, unusual
and/or non-recurring items.

 

1.15    “Performance Goals” shall mean the one or more goals for the Performance
Period established by the Committee, in writing within the first 90 days of the
Performance Period (or, if longer within the maximum period allowed pursuant to
Section 162(m) of the Code) based upon the Performance Criteria.

 

1.16    “Performance Period” shall mean the Corporation’s fiscal year.

 

1.17    “Plan” shall mean the 2005 Executive Bonus Plan of C. R. Bard, Inc.

 

1.18    “Retirement” shall mean the normal or early retirement under the terms
of the Employee Retirement Plan of C. R. Bard, Inc., as amended and restated.

 

1.19    “Target Awards” shall mean the award established for a Performance
Period by the Committee expressed as a percentage of base salary as in effect on
the first day of the Performance Period. Target Awards shall serve only as a
guideline in making Awards. No Target Award payable to an individual under this
Plan for a given Performance Period year shall exceed $1,800,000.

 

SECTION 2.    ADMINISTRATION

 

2.01    In General. The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof;
it is expected that such subcommittee shall consist solely of at least two
individuals who are intended to qualify as “Non-Employee Directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto) and “outside
directors” within the meaning of Section 162(m) of the Code (or any successor
section thereto); provided, however, that the failure of the subcommittee to be
so constituted shall not impair the validity of any Award made by such
subcommittee. Subject to the provisions of the Plan, the Committee shall have
exclusive power to select the Participants and to determine the amount of, or
method of determining, the Awards to be made to Participants. The Committee is
authorized to interpret the Plan, to establish, amend or rescind any rules and
regulations relating to the Plan and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority,
consistent with the provisions of the Plan, to establish the terms and
conditions of any Award and to waive any such terms or conditions at any time
(including, without limitation, accelerating or waiving any vesting conditions).

 

2



--------------------------------------------------------------------------------

2.02    Adjustment to Performance Goals. The Committee is specifically
authorized at any time during the first 90 days of the Performance Period, or at
any time thereafter in its sole and absolute discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to prevent the
dilution or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development; (b) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Corporation, or the financial statements of
the Corporation, or in response to, or in anticipation of changes in applicable
law, regulations, accounting principles, or business conditions; and (c) in view
of the Committee’s assessment of the business strategy of the Corporation,
performance of comparable organizations, economic and business conditions, and
any other circumstances deemed relevant. However, to the extent the exercise of
such authority after the first 90 days of the Performance Period would cause the
Awards granted to Covered Employees for the Performance Period to fail to
qualify as “Performance-Based Compensation” under Section 162(m) of the Code,
then such authority shall be only exercised with regard to those Participants
who are not Covered Employees.

 

2.03    Section 162(m) of the Code. For all Covered Employees, the Plan shall
for all purposes be interpreted and construed in accordance with Section 162(m)
of the Code.

 

SECTION 3.    PARTICIPATION AND ELIGIBILITY

 

The Committee shall, in its sole discretion, designate the executive officers
who will be Participants for such Performance Period. However, the fact that an
executive officer is a Participant for a Performance Period shall not in any
manner entitle such Participant to receive an Award for the Performance Period.

 

SECTION 4.    AWARD DETERMINATION

 

4.01    Certification. As soon as practical following the availability of
performance results for the completed Performance Period, the Committee shall
determine the Company’s performance in relation to the Performance Goals for
that period and certify in writing whether the Performance Goals were satisfied.

 

4.02    Attainment of Performance Goal. If the Committee certifies that the
Performance Goals for a Performance Period were satisfied, the Awards shall be
paid out pursuant to Section 5. If the Committee certifies that the Performance
Goals for a Covered Employee for a Performance Period have not been satisfied
then the Covered Employee shall not receive an Award for the Performance Period.

 

4.03    Committee Determinations. The Committee shall, in its sole and absolute
discretion, determine for each Participant the amount of the Award for the
Performance Period. The Committee shall have no discretion to increase the
amount of any Award to a Covered Employee, but may through its Negative
Discretion reduce the amount of or totally eliminate an Award to a Covered
Employee if it determines, in its sole and absolute discretion, that such a
reduction or elimination is appropriate.

 

SECTION 5.    TIME AND FORM OF PAYMENT.

 

5.01    Payment. Except as provided below, Awards will be distributed in a lump
sum cash payment as soon as practicable following the Committee’s determination
described in Section 4.

 

5.02    Deferral. A Participant may, within 6 months prior to the end of a
Performance Period, elect to defer payment of all or any portion of an Award
earned during such Performance Period. The amount deferred by a Participant for
a given Performance Period shall be established by the Participant by filing
with the Corporation a deferral election that specifies the amount of deferral
of the Award for that Performance Period and the timing of the distribution of
such award in accordance with the terms of the Management Stock Purchase Program
and section 409A of the Code. The amount deferred shall be converted to
restricted stock units pursuant to the Management Stock Purchase Program under
the 2003

 

3



--------------------------------------------------------------------------------

Long-Term Incentive Plan of the Corporation, or, to the extent permitted by the
Committee, to an account under this plan (the “Bonus Deferral Account”) that
will be credited with deemed interest on a quarterly basis at the average
interest rate received by the Corporation on its United States short-term
investments for the fiscal quarter for which interest is credited (or, if no
such investments were held, the prime rate of interest in effect on the last
business day of the fiscal quarter announced by J. P. Morgan Chase (or its
successor) or, if no such rate is published, the prime rate published in the
Wall Street Journal on such date). Such Bonus Deferral Accounts shall be subject
to the same elections and rules governing the form and timing of distributions
as those applicable to the Management Stock Purchase Program, which shall be
construed so as to comply with Section 409A of the Code.

 

SECTION 6.    TERMINATION OF EMPLOYMENT

 

6.01    Termination of Employment Other Than from Death, Disability or
Retirement. A Participant who terminates employment during the Performance
Period for reasons other than death, Disability or Retirement shall not be
eligible to receive an Award for the Performance Period which includes the
Participants date of termination of employment.

 

6.02    Termination Due to Death, Disability or Retirement. A Participant who
terminates employment during a Performance Period due to death or Disability or
Retirement shall be eligible to receive an Award equal to the Award which would
have been earned by such Participant, pro-rated for that portion of the
Performance Period during which the Participant was employed.

 

6.03    Termination of Employment Prior to Payment. The Committee shall
determine rules regarding the treatment of a Participant who terminates
employment after the Performance Period but prior to the payment of the Award.

 

SECTION 7.    CLAIMS PROCEDURES.

 

7.01    With regard to any payment deferred pursuant Section 5.02, a person who
believes that he or she is being denied a benefit to which he or she is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Committee or its delegate, setting forth the
claim. The Committee shall deliver a reply to the Claimant within 90 days of
receipt of the claim. The Committee may, however, extend the reply period for an
additional 90 days for reasonable cause and by providing notice to the Claimant,
in writing, of the extension within the original 90 day period. Any denial of
the claim, in whole or in part, shall set forth the following: the specific
reason for the denial; the specific reference to pertinent provisions of this
Plan upon which the denial is based; a description of any additional materials
or information necessary for the Claimant to perfect the claim; appropriate
information as to the steps the Claimant should take to appeal the denial; the
time limits for requesting an appeal; and a statement of the Claimant’s right to
bring an action under Section 502 of ERISA upon a claim denial on appeal.

 

7.02    Within 60 days after receipt by the Claimant of the denial, the Claimant
may request in writing that the Committee review its determination. The Claimant
or his or her authorized representation may, but need not, review pertinent
documents and submit issues and comments in writing for consideration by the
Committee. If the Claimant does not request a review of the initial
determination within the 60 day time period, the Claimant shall be barred and
estopped from challenging the determination.

 

7.03    Within 60 days after the Committee’s receipt of a request for appeal, it
shall review the initial denial. After considering all materials presented to
the Committee, the Committee shall render an opinion, drafted in a manner
calculated to be understood by the Claimant, setting forth the specific reasons
for the denial and containing specific references to the pertinent provisions of
the Plan upon which the decision is based and a statement of the Claimant’s
right to bring an action under Section 502 of ERISA. If special circumstances
require that the 60 day time period be extended, the Committee shall so notify
the Claimant and shall render the decision as soon as possible, but no later
than 120 days after receipt of the request for review.

 

4



--------------------------------------------------------------------------------

SECTION 8.    UNFUNDED STATUS.

 

8.01    With regard to any benefit deferred under Section 5.02, such benefit is
intended to constitute an “unfunded” deferred compensation benefit for an
employee who is part of a select group of management or a highly compensated
employee of the Corporation, pursuant to Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and, as such, to be exempt from the provisions of Parts II,
III and IV of Title I of ERISA.

 

8.02    Any amount due and payable pursuant to the terms of the Plan shall be
paid out of the general assets of the Corporation. A Participant and any
Beneficiary shall not have an interest in any specific asset of the Corporation
or any specific asset held hereunder as a result of this Agreement. The
Corporation shall have no obligation to set aside any funds for the purpose of
making any benefit payments under this Agreement. Nothing contained herein shall
give a Participant or any Beneficiary any rights that are greater than those of
an unsecured creditor of the Corporation with respect to any unpaid benefits
under this Plan. No action taken pursuant to the terms of this Agreement shall
be construed to create a funded arrangement, a plan asset, or fiduciary
relationship among the Corporation, its designee, and the Employee or any
Beneficiary.

 

SECTION 9.    NOTICES.

 

Any notice required or permitted under this Plan shall be deemed given when
delivered personally, or when deposited in a United States Post Office as
registered mail, postage prepaid, addressed, as appropriate, either to the
Participant at his or her address hereinabove set forth or such other address as
he or she may designate in writing to the Corporation, or to the Corporation,
Attention: Secretary, at 730 Central Avenue, Murray Hill, New Jersey 07974, or
such other address as the Corporation may designate in writing to the
Participant.

 

SECTION 10.    FAILURE TO ENFORCE NOT A WAIVER.

 

The failure of the Corporation to enforce at any time any provision of this Plan
shall in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

SECTION 11.    NO LIMITATION ON RIGHTS OF THE CORPORATION.

 

The grant of an Award shall not in any way affect the right or power of the
Corporation to make adjustments, reclassification or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

 

SECTION 12.    AMENDMENT AND TERMINATION OF THE PLAN.

 

The Committee may amend, modify or terminate this Plan at any time and from time
to time. Notwithstanding the foregoing, no such amendment, modification or
termination shall affect payment of an Award for a completed Performance Period
or reduce an Award under the Plan deferred by a Participant pursuant to
Section 5. The amendments to this Plan adopted in 2005, shall apply with respect
to Performance Periods beginning after December 31, 2004.

 

SECTION 13.    NO RIGHT TO CONTINUED EMPLOYMENT.

 

Participation in the Plan shall impose no obligation on the Corporation, its
subsidiaries, or any affiliate to continue the employment of the Participant and
shall not lessen or affect the Corporation’s, subsidiary’s, or any affiliate’s
right to terminate the employment of such Participant.

 

5



--------------------------------------------------------------------------------

SECTION 14.    ASSIGNMENT

 

The rights to an Award may not be assigned, alienated, attached, sold or
transferred, pledged or otherwise disposed or encumbered by the Participant,
otherwise than by will or by the laws of descent and distribution. Any attempt
to assign, transfer, pledge or otherwise dispose of an Award contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon any Award shall be null, void and without effect.

 

SECTION 15.    SUCCESSORS.

 

Except as herein provided, this Plan shall be binding upon the parties hereto,
their heirs, executors, administrators, successors (including but not limited to
successors resulting from any corporate merger or acquisition) or assigns.

 

SECTION 16.    GOVERNING LAW

 

This Plan shall be governed by and construed according to the laws of the State
of New Jersey without regard to conflicts of interest principles.

 

SECTION 17.    EFFECTIVE DATE

 

This Plan was last approved by shareholders on April 21, 2004. This Plan, as
amended and restated, is effective as of June 8, 2005.

 

6